Citation Nr: 0817242	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  96-43 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right knee anterior cruciate ligament (ACL) disability 
(right knee disability).


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1995, October 2002 to October 2003, and from June 
2005 to June 2006, in addition to periods of verified and 
unverified active duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection and 
assigned a noncompensable rating, effective October 1995.  In 
November 1996, the veteran was assigned a temporary total 
rating of 100 percent from June 24, 1996, to August 1, 1996, 
based on surgical treatment of the knee.  In March 2004, the 
veteran's claim was transferred to the RO in Atlanta, 
Georgia.  The rating was increased to 10 percent in an August 
1996 rating decision.  The Board remanded the claim for 
further development in May 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Fenderson v. West, 12 Vet. App. 119 at 126 (1999), the 
Court of Appeals for Veterans Claims (Court) held that in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (staged 
ratings).  Here, the veteran may be entitled to staged 
ratings as this is an appeal from his initial rating.  The 
veteran has only been rated as 10 percent disabled for the 
entirety of the appeals period, excluding a temporary total 
rating of 100 percent following ACL surgery, and excluding 
the periods in which compensation was discontinued while the 
veteran was on active duty.

The veteran had his ACL repaired in arthroscopic surgery in 
June 1996 by Dr. Carlan K. Yates.  A July 1996 letter from 
Dr. Yates explains that the veteran had chronic ACL 
insufficiency, that he would be temporarily, totally disabled 
for several weeks following the surgery, and that he would be 
partially disabled for five or six months following the 
surgery.  The claims file does not contain any records from 
Dr. Yates other than the surgical report and the July 1996 
letter.  Dr. Yates' treatment records must be obtained as 
they would contain evidence of the veteran's pre- and 
immediate post-operative conditions, both of which could show 
that the veteran's right knee disability was much more severe 
than the current 10 percent rating indicates.  Without this 
evidence, a higher rating may not be not possible.

In addition the case must be remanded for due process 
reasons.  During the pendency of this appeal, the Court 
issued a decision which addresses adequate notice and 
assistance as it must be applied to claims for increased 
ratings.  For an increased-compensation claim, 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran a revised 
notification letter regarding the claims 
for increased ratings for his right knee 
disorders pursuant to Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).  The notice letter must 
explain that evidence is required to 
demonstrate the worsening of the service-
connected conditions and the effect of 
that worsening on the claimant's 
occupational and daily life, or to 
provide, at least in general terms, the 
criteria beyond the effect of the 
worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the conditions (such 
as a specific measurement or test result).  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  The veteran 
should then be afforded an appropriate 
period of time to respond.  Attempts 
should be made to obtain any additional 
evidence identified by the veteran.  The 
letter should advise the veteran that the 
records of Dr. Yates or other evidence 
regarding his symptoms before and after 
surgery are important in resolving his 
claim.

2.  The treatment records of Dr. Yates 
should be associated with the claims 
file.  If these records cannot be 
obtained, evidence of attempts to 
obtain them should be associated with 
the claims file.  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



